

116 HR 3574 IH: Promoting Small Business Innovation through Partnerships with National Labs Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3574IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Luján (for himself and Mr. Fleischmann) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the Energy Policy Act of 2005 to require the establishment of a small business voucher
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Small Business Innovation through Partnerships with National Labs Act of 2019. 2.Small business advocacy and assistanceSection 1003 of the Energy Policy Act of 2005 (42 U.S.C. 16393) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking , and may require the Director of a single-purpose research facility, and inserting (as defined in section 2) and the Director of each single-purpose research facility;
 (B)in paragraph (1)— (i)by striking increase and inserting encourage; and
 (ii)by striking collaborative research, and inserting research, development, demonstration, and commercial application activities, including product development,;
 (C)in paragraph (2), by striking procurement and collaborative research and inserting the activities described in paragraph (1); (D)in paragraph (3)—
 (i)by inserting facilities, before training; and (ii)by striking procurement and collaborative research activities and inserting the activities described in paragraph (1); and
 (E)in paragraph (5), by striking for the program under subsection (b) and inserting and metrics for the programs under subsections (b) and (c); (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;
 (3)by inserting after subsection (b) the following:  (c)Small business voucher program (1)DefinitionsIn this subsection:
 (A)DirectorThe term Director means— (i)the Director of each National Laboratory; and
 (ii)the Director of each single-purpose research facility. (B)National LaboratoryThe term National Laboratory has the meaning given the term in section 2.
 (C)ProgramThe term program means the program established under paragraph (2). (2)EstablishmentThe Secretary, working with the Office of Technology Transitions and the Technology Transfer Coordinator appointed under section 1001(a), and in consultation with the Directors, shall establish a program to provide small business concerns with vouchers under paragraph (3)—
 (A)to achieve the goal described in subsection (a)(1); and (B)to improve the products, services, and capabilities of small business concerns in the mission space of the Department.
 (3)VouchersUnder the program, the Directors are authorized to provide to small business concerns vouchers to be used at National Laboratories and single-purpose research facilities for—
 (A)research, development, demonstration, technology transfer, or commercial application activities; or (B)any other activities that the applicable Director determines appropriate.
							(4)Expedited contracting
 (A)In generalThe Secretary, working with the Directors, shall establish a streamlined approval process for expedited contracting between—
 (i)small business concerns selected to receive a voucher under the program; and (ii)the National Laboratories and single-purpose research facilities.
 (B)Decisionmaking authorityThe Secretary shall determine the appropriate decisionmaking authority at the National Laboratories and single-purpose research facilities with respect to the expedited contracting described in subparagraph (A).
 (5)Cost-sharing requirementIn carrying out the program, the Secretary shall require cost-sharing in accordance with section 988.; and
 (4)in subsection (e) (as so redesignated), by striking $5,000,000 for each of fiscal years 2006 through 2008 and inserting $25,000,000 for fiscal year 2020 and each fiscal year thereafter. 